DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119 (e) with reference to Provisional Application Number: 62726477 filed on 9/4/18. 
Election/Restrictions
Applicant’s election of Species IC, drawn to claims 1-8, 10-11, 14-15, and 17-19 in the reply filed on 12/16/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of Species IC in the reply filed on 12/16/21 is acknowledged.
Claims 9, 12-13, 16, 20-23 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/21.
Drawings
Figures 1A, 1B, and 7B-7D is/are objected to under 37 C.F.R. 1.84 (h)(3), which requires hatching be used to indicate section portions of an object and that part(s) in a cross section must show proper material(s) by hatching with regularly spaced parallel 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-11, 14-15 and 17-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: recites “wherein the funnel body is radially defined with a plurality of segments, which are different in at least one parameter”; however, the language “at least on parameter” is broad and undefined. It is unclear what difference has to exist to meet this claim; do they segments have to be different sizes, different colors, different materials, all of the above, none of the above? This language makes the metes and bounds of the claims unclear. Clarification or correction is requested.  
Claim 3: depends from claim 1, which requires “wherein the funnel body is radially defined with a plurality of segments, which are different in at least one parameter” and then claim 3 goes on to recite “wherein the plurality of segments are different in thickness”, but is this the “parameter” of claim 1 or is claim 3 requiring some other parameter difference and a thickness difference? The metes and bounds of the claim are unclear. Clarification or correction is requested.  
Claim 4: depends from claim 1, which requires “wherein the funnel body is radially defined with a plurality of segments, which are different in at least one parameter” and then claim 4 goes on to recite “wherein the plurality of segments are different in slopes”, but is this the “parameter” of claim 1 or is claim 4 requiring some 
Claims 5 and 6: each recites “and elaborating moisture for wet hair after being flipped”; it is not clear what “elaborating moisture” is supposed to mean making the claim limitations unclear. Clarification or correction is requested.  
Claim 8: recites “a temperature retaining structure inside the roller body”; however, it is unclear if this attempting to set forth an actual heater or just that the device is heat conductive as the device being thermally conductive would constitute it forming a “temperature retaining structure”. Clarification or correction is requested.  
Claim 14: recites “wherein the roller body has a second gripping structure”; however this language is confusing because no “first gripping structure” is set forth in preceding claim 1 making it unclear what exactly is being claimed and how many gripping structures are required to be present to meet the claim. Clarification or correction is requested.  
Claim 15: depends from claim 1 and recites “wherein the gripping structure includes ring like tracks”; however, “the gripping structure” lacks antecedent basis making the metes and bounds of the claim unclear. This claim also recites “and mini teeth and/or dot” and this language is confusing and unclear. Clarification or correction is requested.  
Claim 17: recites “wherein the base has a third gripping structure…and/or a…a fourth gripping structure”; however this language is confusing because no “first gripping structure” or “second gripping structure” is set forth in preceding claim 1 
Claim 19: recites “a temperature retaining structure inside the roller body”; however, it is unclear if this attempting to set forth an actual heater or just that the device is heat conductive as the device being thermally conductive would constitute it forming a “temperature retaining structure”. Clarification or correction is requested.  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James (US 8671957).
Claim 1: James discloses a hair styler (10) comprising: a top cover (14) including a funnel shaped body with a wide mouth at a top and a narrow neck opposite the top (see annotations), and formed of a flexible silicone material (Col 2, 45-62) allowing it to be pliable in response to an external folding force (see Figs 1-5 & 
Claim 2: when the top cover is flipped or folded over the roller body, the top cover accommodates the base inside the flipped wide mouth (see Fig 4). 
Claim 3: the plurality of segments differ in thickness and one end segment near the wide mouth (see annotations) is thicker than a portion of another segment near the narrow neck (see annotations). 

    PNG
    media_image1.png
    461
    777
    media_image1.png
    Greyscale

Claim 4: the plurality of segments are different in slope and an end one of the segments at the top wide mouth has a zero slope which is less than the slope of a middle one of the segments (see annotations). 
Claim 5: the top cover has at least one opening (24) in the funnel body (see Figs 1-4). 
Claim 6: the base has at least one opening therein (24, Fig 1). 
Claim 7: the top cover has a first gripping structure (48, Fig 1) on outer and inner surfaces of the funnel body (see Fig 1) and these provide additional friction (Col 3, 30-40).
Claim(s) 1-2, 4-6, 8, 17, and 19, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunderland (WO 2017098282).
Claims 1, 8, and 19: Sunderland discloses a hair styler (40) comprising: a top cover (42) including a funnel shaped body with a width mouth at its top and a narrow neck where it joins a first end of a roller body (14) and is formed of flexible thermally conductive silicone rubber material (Page 9, 15-20) so as to be pliable in response to an external force (see Fig 11a-11b) and wherein the funnel body is radially defined with a plurality of segments (see annotations), which are different in diameter and slopes which constitute “a parameter” as best understood. Hair is wound on the roller body in use and the top cover is flipped over by the external force to confine hair in the space between the top cover and the roller body (see Fig 8). A base (43) is connected to a second end of the roller body opposite the first end of the roller body and this base functions as a flange of the roller body to stop hair from escaping the space during use (see Figs 6b, 8, and 11). Since the entire device is made of a thermally conductive silicone rubber (Page 9, 15-20), this constitutes a temperature retaining structure inside the roller body because the roller body is formed of a temperature retaining structure. 

    PNG
    media_image2.png
    252
    577
    media_image2.png
    Greyscale

Claim 2: the top cover, after being lipped over the roller body accommodates the base inside the flipped wide mouth (see Fig 6b). 
Claim 4: the plurality of segments forming the top cover are different in slopes and a middle segment has a slope that is steeper than the two end segments (see annotations). 
Claim 5: the top cover has at least one opening (18) in the funnel body (see Fig 11a). 
Claim 6: the base can have at least one opening therein (18, Fig 11c; Page 4, 4-7).
Claim 17: an upper surface of the base has a gripping structure (24) in the form of protrusions (see Fig 11a).  
Claim(s) 1-6, 8, and 19, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wistrand (US 5076299).
Claims 1, 8, and 19: Wistrand discloses a hair styler (110, Fig 6) comprising: a top cover (114) that can include inclined walls (Col 5, 10-20) as illustrated in Figure 1 (Col 5, 10-20) thereby forming a funnel shaped body with a wide mouth (see Fig 1) and a narrow neck (see Figs 1 & 6) and formed of a flexible material allowing it to be folded (see phantom lines 130, Fig 6) so it is pliable in response to an external force. The funnel body is radially defined with a plurality of segments (see annotations) having different diameters and slopes, which as best understood are “parameters” (see annotations). A roller body (see annotations) having a first end connected to the narrow neck of the top cover for winding hair therearound (see Fig 5); the top cover is flipped over by the external force (see phantom lines 130, Fig 6) to confine the hair within a space between the top cover and the roller body (see Fig 5). A base (118) is connected 

    PNG
    media_image3.png
    269
    699
    media_image3.png
    Greyscale

Claim 2: the top cover after being folded/flipped over the roller body accommodates the base inside the flipped wide mouth (phantom lines 130, see Fig 6).
Claim 3: the plurality of segments different in thickness from each other (see annotations) and one segment near the wide mouth (the portion forming the lip 125) is wider than a middle one of the segments near the narrow neck (see annotations). 
Claim 4: the plurality of segments are of different exterior slopes and a middle one of the segments is steeper than an end one of the segments because the top end segment has a slope of zero (see annotations). 
Claim 5: the top cover has at least one opening (127) in the funnel body (see Fig 6). 
Claim 6: the base has at least one central opening (140, Fig 6). 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wistrand (US 5076299) in view of Yoshinori (JPH05317118).
Claim 10: Wistrand discloses the roller body being hollow and the temperature retaining structure being embedded therein (see above rejection of claim 8) and indicates that this heating member can be formed from metal or other good heat retaining material and with a variety of cross-sectional shapes (Col 4, 15-20). Wistrand discloses the invention essentially as claimed except for the heating member taking the form of a metal coil heater. 
Yoshinori, however, discloses a hair curler (1) in the form of a hollow roller body housing an induction coil or “coil spring” (8) as the heating member in order to provide a more uniform heating of the curler in use [0008]. Therefore, it would have been 
Claim 11: the proposed combination is to provide the heating coil prescribed by Yoshinori as the heating element in the curler of Wistrand and Yoshinori discloses providing the coil heater with a higher coil density at its ends and a lower coil density at its middle (see Fig 1) [0008] in order to provide a more uniform heating of the curler in use [0008]. So modified Wistrand discloses the invention essentially as claimed except for reversing the coil density to have a higher density at the middle and a lower coil density at the ends. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reverse the varied coil density of Yoshinori by providing the curler of Wistrand with a higher coil density in the center and a lower coil density at the ends, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(A). In the instant case if a user wished for the center of the curler to be warmer than the ends, it would be obvious to reverse the variable coil density taught by Yoshinori since Yoshinori states that this variable coil density does this exact thing. 
Claims 14-15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US 8671957) in view of Albertoni (US 3301265).
Claims 14-15: James discloses the invention essentially as claimed except for the roller body comprising a gripping structure on its outer surface in the form of spiral tracks and mini teeth with different lengths. 
Albertoni, however, teaches providing bobbin-shaped hair curlers with a series of different mini teeth (6 & 6d) on an exterior of the roller body of the curler (see Figs 1 & 3) and on the base (see Figs 1 & 3) and these mini teeth can be provided in a spiral (see Fig 9) or in a concentric ring (see Figs 1 & 3) configuration on an exterior of the central roller body of the curler. These ring/spiral rows of bristles/mini-teeth define between the rows a “ring like track” or “spiral like tracks” and these bristles/mini-teeth can have different lengths or thicknesses (see Figs 8 & 10) in order to more firmly attach the device in the hair (Col 2, 4-20). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the curler of James by covering it in the mini teeth with the circular tracks prescribed by Albertoni in order to better retain the curler in a user’s hair during use. 
Claims 14-15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunderland (WO 2017098282) in view of Albertoni (US 3301265).
Sunderland discloses the invention essentially as claimed except for the roller body comprising a gripping structure on its outer surface in the form of spiral tracks and mini teeth with different lengths. 
Albertoni, however, teaches providing bobbin-shaped hair curlers with a series of different mini teeth (6 & 6d) on an exterior of the roller body of the curler (see Figs 1 & . 
Claims 14-15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wistrand (US 5076299) in view of Albertoni (US 3301265).
Wistrand discloses the invention essentially as claimed except for the roller body comprising a gripping structure on its outer surface in the form of spiral tracks and mini teeth with different lengths. 
Albertoni, however, teaches providing bobbin-shaped hair curlers with a series of different mini teeth (6 & 6d) on an exterior of the roller body of the curler (see Figs 1 & 3) and on the base (see Figs 1 & 3) and these mini teeth can be provided in a spiral (see Fig 9) or in a concentric ring (see Figs 1 & 3) configuration on an exterior of the central roller body of the curler. These ring/spiral rows of bristles/mini-teeth define between the rows a “ring like track” or “spiral like tracks” and these bristles/mini-teeth . 
Claim 18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunderland (WO 2017098282) in view of Junemann (US 20090194129).
Claim 18: Sunderland discloses the invention of claim 1 and further discloses that the hair curler device can change color using thermochromic materials (Page 8, 20-25) and discloses the invention essentially as claimed except for explicitly stating the thermochromic materials are provided in a powder form embedded in the device. 
Junemann, however, discloses a hair curler (1) that can include microencapsulated thermochromic materials [0013] in order to visually alert a user when the device is hot [0011]. Junemann teaches it is known to provide thermochromic materials in microencapsulated or powdered form embedded in the hair curler when manufacturing a curler that changes color from heat. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the curler of Sunderland by providing the thermochromic material as microencapsulated particles embedded in the curler as taught by Junemann to be a known way of providing these materials on hair curlers. 
Claim 18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wistrand (US 5076299) in view of Junemann (US 20090194129).
Claim 18: Wistrand discloses the invention essentially as claimed except for the curler including a powdered thermochromic material so that the device changes color when heated thereby alerting a user when the device is hot and cold. 
Junemann, however, discloses a hair curler (1) that can include microencapsulated thermochromic materials [0013] in order to visually alert a user when the device is hot [0011]. Junemann teaches it is known to provide thermochromic materials in microencapsulated or powdered form embedded in the hair curler when manufacturing a curler in order to allow the curler to visibly change color depending on whether the curler is hot or cold [0011-0013] thereby providing a built-in safety system to prevent a user from burning themselves when the curler is still hot. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the curler of Wistrand by providing the curler of a material with thermochromic microencapsulated particles embedded in the curler as taught by Junemann in order to enable a user to see when the curler is still hot without touching the curler directly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772